 Case 8:21-cv-01753-MSS-JSS Document 2-1 Filed 07/21/21 Page 1 of 12 PageID 40
A lb.


;_:_t CT Corporation                                                                                       Service of Process
                                                                                                           Transmittal
                                                                                                           06/21/2021
                                                                                                           CT Log Number 539766557
        TO:         Serviceof Process
                    CVS Health Companies
                    1 CVS DR MAIL CODE 1160
                    WOONSOCKET, RI 02895-6146


        RE:         Process Served in Florida

        FOR:        Holiday CVS, L.L.C. (Domestic State: FL)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                                 BECKY MOLES, Pltf. vs. HOLIDAY CVS, LLC, Etc., Dft.

        DOCUMENT(S) SERVED:

        COURT/AGENCY:                                    None Specified
                                                         Case # 21CA004898
        NATURE OF ACTION:                                Personal Injury - Slip/Trip and Fall
        ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Plantation, FL
        DATE AND HOUR OF SERVICE:                        By Process Server on 06/21/2021 at 03:13
        JURISDICTION SERVED:                             Florida
        APPEARANCE OR ANSWER DUE:                        None Specified
        ATTORNEY(S) / SENDER(S):                         None Specified
        ACTION ITEMS:                                    CT has retained the current log, Retain Date: 06/21/2021, Expected Purge Date:
                                                         06/26/2021

                                                         Image SOP

                                                         Email Notification, Serviceof Process service_of_process@cvs.com

        REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                         1200 South Pine Island Road
                                                         Plantation, FL 33324
                                                         800-448-5350
                                                         MajorAccountTeam1@wolterskluwer.com
        The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
        relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
        of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
        advisors as necessary CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
        therein.




                                                                                                           Page 1 of 1 / AP




                                                                                                     EXHIBIT "A"
                  Case 8:21-cv-01753-MSS-JSS Document 2-1 Filed 07/21/21 Page 2 of 12 PageID 41


                                                                               Wolters Kluwer

                                     PROCESS SERVER DELIVERY DETAILS




          Date:                         Mon, Jun 21, 2021

          Server Name:                  Eric Deal




Pit
          Entity Served                 Holiday CVS, LLC

          Case Number                   21-CA-4898 DIV

          Jurisdiction                  FL



4




      f




  .1
      Case 8:21-cv-01753-MSS-JSS Document 2-1 Filed 07/21/21 Page 3 of 12 PageID 42
Filing # 128784303 E-Filed 06/15/2021 01:46:01 PM


                    IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                           IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                         CIVIL DIVISION

        BECKY MOLES                                                    CASE NO.: 21-CA-4898 (:)1V J

                Plaintiff,
        VS.

        HOLIDAY CVS, LLC
        a Foreign Limited Liability Corp,

                Defendant.
                                                                          Date: f;_2i_11 Time:
                                                    SUMMONS

        THE STATE OF FLORIDA                                               Eric Deal               S.P.S. 336
        To Each Sheriff on the State:

                YOU ARE COMMANDED to serve this summons and a copy of the Complaint or Petition,

         Request to Produce, and E-Mail Designations, in this action on Defendant:

                        HOLIDAY CVS, LLC
                        do C T CORPORATION SYSTEM
                        1200 SOUTH PINE ISLAND ROAD
                        PLANTATION, FL 33324

                Each Defendant is required to serve written defenses to the complaint or petition on:

                        Byron L. Kennedy III, Esquire
                        Tripp Law Firm, P.A.
                        10099 Seminole Blvd.
                        Seminole, Florida 33772
                        byron@trippfirm.com / service@trippfirm.com
                        Attorneys for Plaintiff

        within tWenty (20) days after service of this summons on that defendant, exclusive of the day of

        service, and to file the original of the defenses with the clerk of this court either before service On

         plaintiffs attorney or immediate thereafter. If a defendant fails to do so, a default will be entered

        against that defendant for the relief demanded in the complaint or petition.
Case 8:21-cv-01753-MSS-JSS Document 2-1 Filed 07/21/21 Page 4 of 12 PageID 43
                                                             21-CA-4898 DIV J




         WITNESS my hand and the seal of thiS Court on 15th day ofJune    , 2021.



                                             Cindy Stuart
                                             Clerk of the Circuit Court

  (SEAL)

                                             By             &;bf
                                                       Deputy Clerk




                                                                                2
 BecJcy Moles v. Holiday CVS, LLC
Case 8:21-cv-01753-MSS-JSS Document 2-1 Filed 07/21/21 Page 5 of 12 PageID 44




              IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                     IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                   CIVIL DIVISION

   BECKY MOLES                                              CASE NO.: 21-CA-004898
                                                            Division J
              Plaintiff,

   vs.

   HOLIDAY CVS LLC.
   a Foreign Limited Liability Corp,

              Defendant.


                           COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW the Plaintiff, BECKY MOLES, by and through her undersigned attorney,

  and files this Complaint and Demand for Jury Trial against Defendant, HOLIDAY CVS, LLC, and

 alleges as follows:

                                    GENERAL ALLEGATIONS

  I.     This is an action for damages in excess of Thirty Thousand Dollars ($30,000.00),

 exclusive of interest and costs.

         2.      At all times material hereto, Plaintiff, BECKY MOLES, was a resident of

 Hillsborough County, Florida.

         3.      At all times material to this action, Defendant, HOLIDAY CVS, LLC, was a

 Foreign Limited Partnership carrying on business in Hillsborough County, Florida.

         4.      The claims alleged in this Complaint arise out of Defendant's, HOLIDAY CVS,

 LLC activities within Hillsborough County, Florida.

         5.      This Court has personal jurisdiction over Defendant, HOLIDAY CVS, LLC, as

 HOLIDAY CVS, LLC operates, conducts, engages or carries on a business venture in
Case 8:21-cv-01753-MSS-JSS Document 2-1 Filed 07/21/21 Page 6 of 12 PageID 45




 Hillsborough County, State of Florida.

         6.      Venue is proper in this Circuit because the Defendant can be fOund in and/or

  transacts business in the Thirteenth Judicial Circuit.

         7.      At all times material hereto, Defendant, HOLIDAY CVS, LLC owned, operated

  and/ or controlled a CVS, store located at 4401 West Gandy Boulevard, Tampa, FL, Hillsborough

  County, Florida (the "HOLIDAY CVS, LLC premises").

         8.      On or about March 20,2020, BECKY MOLES was on the HOLIDAY CVS, LLC'S

  premises.

         9.      On or about March 20, 2020, Plaintiff, BECKY MOLES was walking in an isle of

  the store when she tripped and fell on an empty pallet that had been left on the floor by an employee

  or agent of CVS.

         10.     Plaintiff, BECKY MOLES', fall was caused by unsafe conditions at the HOLIDAY

  CVS, LLC premises.

         1.1.    As a result of that fall, BECKY MOLES suffered injuries:

                                     COUNT I — NEGLIGENCE

         12.     Plaintiff, BECKY MOLES, realleges and incorporates by 'reference paragraphs 1

  through 11 above as if fully set forth herein.

         13.     At all times material hereto, Defendant HOLIDAY CVS, LLC had a duty to its

  invitees to maintain its premises in a reasonably safe conditiOn and to discover and eliminate

  hazards Which existed in and around the premises, or, in the alternative, to give adequate warning

  of known dangerous conditions.,

         14.     The dangerous condition of the floor at HOLIDAY CVS, LLC premises existed for

 a siifficient length of time so that Defendant, HOLIDAY CVS, LLC knew Or, in the exercise of

 reasonable care, should have known of the existence of the dangerous condition.
                                                    2
Case 8:21-cv-01753-MSS-JSS Document 2-1 Filed 07/21/21 Page 7 of 12 PageID 46




        15.     Defendant, HOLIDAY CVS, LLC breached its duties to BECKY MOLES in one

 or more of the following ways:

        a.      Negligently allowing dangerous, unsafe and hazardous conditions to exist upon its

                premiSes, including but not limited to the unsafe pallet left in a busy aisle;

        b.      Failing to remedy the condition of the pallet left in the aisle;

        c.      Failing to make reasonable, proper and timely inspections of said premises and, in

                particular, the walkways in the store in a reasonably safe condition;

        d.      Negligently failing to warn guests of the hazardous conditions of which HOLIDAY

                CVS, LLC knew or should have known by the exercise of reasonable care in

                accordance with its responsibility to invitees and other persons on the premises.

         16.    As a direct and proximate result of Defendant's, HOLIDAY CVS, LLC breach of

 the duties as described above, BECKY MOLES was caused to sustain severe, continuing and

 permanent injuries, including significant and permanent loss of an important bodily function,

 and/or permanent injury within a reasonable degree of medical probability, and suffered from the

 effects of said injuries, including pain and suffering, humiliation, embarrassment, and loss of the

 capacity for the enjoyment of life, incurred expenses in the care and treatinent of said injuries, and

 experienced loss of earning capacity.

        17.     BECKY MOLES incurred past and future medical expenses as a result of the

 September 5, 2019 incident.

        WHEREFORE, Plaintiff, BECKY MOLES, requests judgment against Defendant,

 HOLIDAY CVS, LLC for damages and any further relief as the court deems proper. Plaintiff,

 BECKY MOLES', demands a trial by jury in the above entitled action.




                                                   3
Case 8:21-cv-01753-MSS-JSS Document 2-1 Filed 07/21/21 Page 8 of 12 PageID 47




                      CLAIM FOR COSTS: RECOVERY BY PLAINTIFF

         If the Plaintiff, BECKY MOLES, recovers judgment, the Plaintiff will be entitled to

  taxation of costs and charges pursuant to §57.041, Florida Statutes.

                     CLAIM FOR ATTORNEY'S FEES AND COSTS:
                  OFFER OF JUDGMENT/PROPOSAL FOR SETTLEMENT

         If an Offer of Judgment and/or Proposal for Settlement is served by the Plaintiff, BECKY

  MOLES, the Plaintiff shall be entitled to recover reasonable costs and attorney's fees incurred by

  the Plaintiff from the date of such Offer or Proposal pursuant to §768.79, Florida Statute and Rule

 1.442, Florida Rules of Civil Procedure.

                                  DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury of all issues triable by right. RESPECTFULLY submitted

  this 15th day of June, 2021,

                                               TRIPP LAW FIRM, P.A.




                                               GEORGE ALAN TRIPP, JR., ESQ.
                                               FBN: 42690
                                               BYRON L. KENNEDY III, ESQ.
                                               FBN: 41278
                                               10099 Seminole Boulevard
                                               Seminole, Florida 33772
                                               TEL — (727) 398-2900
                                               FAX —(727) 398-5151
                                               Primary E-Mail: byrona,trippfirm.com
                                               Secondary E-Mail: serviceQtrippfirm.com
                                               Attorneys for Plaintiff




                                                  4
Case 8:21-cv-01753-MSS-JSS Document 2-1 Filed 07/21/21 Page 9 of 12 PageID 48




           IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                  IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                CIVIL DIVISION

  BECKY MOLES                                               CASE NO.: 21-CA-004898
                                                            Division J
            Plaintiff,

  ys.

  HOLIDAY CVS, LLC
  a Foreign Limited Liability Corp,

            Defendant.


  NOTICE OF EMAIL DESIGNATION PURSUANT TO FLORIDA RULE OF JUDICIAL
                        ADMINISTRATION 2.516

        Plaintiff, BECKY MOLES, files this Amended Designation of E-mail Addresses Pursuant

 to Florida Rule of Judicial Administration 2.516 as follows:

                Primary e-mail .address:     byron,trippfirm.com
                Secondary e-mail :address:   .serviceAtrippfirm.com

                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been served on the
 above-captioned Defendant, with a copy of the Complaint.

                                              TRIPP LAW FIRM, P.A.




                                             BYRON L. KENNEDY III, ESQ.
                                             FBN: 41278
                                             10099 Seminole Boulevard
                                             Serinnole, Florida 33772
                                             TEL — (727) 398-2900
                                             FAX— (727) 398-5151
                                             Primary E-Mail: byron@trinnfima.com.
                                             Secondary E-Mail: scrvice®trippfirm.com
                                             Attorneys for Plaintiff
Case 8:21-cv-01753-MSS-JSS Document 2-1 Filed 07/21/21 Page 10 of 12 PageID 49




               IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                      IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                    CIVIL DIVISION

   BECKY MOLES                                                  CASE NO.: 21-CA-004898
                                                                Division J
               Plaintiff,

   VS.

   HOLIDAY CVS, LLC
   a Foreign Limited Liability Corp,

               Defendant.


                        PLAINTIFF'S FIRST REQUEST TO PRODUCE TO
                             DEFENDANT, HOLIDAY CVS, LLC

          Plaintiff, HOLIDAY CVS, LLC, by and through the undersigned attorneys, pursuant to the

  provisions of Rule 1.350, Florida Rules of Civil Procedure, hereby requests the Defendant,

  HOLIDAY CVS, LLC, to produce for inspection and/or copying by counsel for the Plaintiff, the

  following said documents to be produced at the offices of TRIPP LAW FIRM, P.A., 10099 Seminole

  Blvd., Seminole, Florida 33772, on or before thirty (30) days after service hereof:

          I.      Any and all photographs and video of the scene of the subject incident taken on or
                  after the date of the subject incident, and which May depict conditions that existed at
                  the time of the subject incident that now no longer exist.

         2.       Any and all photographs, maps, diagrams, drawings or other exhibits that concern the
                  subject incident.

         3.       Any statements of Plaintiff, whether written or recorded, at the time of or subsequent
                  to the incident.

         4.       The accident or incident report concerning the subject accident, or in the alternative,
                  statements made by the Plaintiff or the substance thereof.

         5.       Certified copies of any and all policies of insurance, insuring the Defendant, on or
                  about March 20, 2020, which might inure to the benefit of the Plaintiff as a result of
                  the incident in question herein.
Case 8:21-cv-01753-MSS-JSS Document 2-1 Filed 07/21/21 Page 11 of 12 PageID 50




        6.     Any and all surveillance video or photographs taken of the Plaintiff since the date
               of the Plaintiff's incident as alleged in the Complaint. See Dodson v. Persell, 390
               So. 2d 704, 707 (Fla. 1980) ("[W]e hold that upon request a party must reveal the
               existence of any surveillance information he possesses whether or not it is
               intended to be presented at trial.)

        7.     Any and all security video from any and all camera angles depicting the area where
               Plaintiffs incident occurred within one (1) hour on either side of the incident, and
               video depicting the occurrence of the Plaintiff's incident itself.


        8      Any and all documentation concerning slip and fall incidents at the CVS located at
               4401 West Gandy Boulevard, Tampa, FL documented by the Defendant in the three
               (3) years prior to Plaintiff's incident.

        9.     Any and all training guides, manuals, statute or code information given to, received
               or prepared by Defendant with regard to safety while stocking or maintaining
               merchandise shelves inside the CVS where the fall that is the subject of this complaint
               took place.

        10..   Any and all correspondence, e-mails, instructions, directions, operating procedures or
               guidance involving placement of store merchandise.

        11.    Any and all disciplinary reports and/or files of all agents or employees of the
               Defendant who have any knowledge whatsoever of the facts contained in the
               Complaint.

        12.    Any and all personnel files Of any and all agents or employees of the Defendant who
               have any knowledge of the facts contained in the Complaint.




                                                                                                    2
Case 8:21-cv-01753-MSS-JSS Document 2-1 Filed 07/21/21 Page 12 of 12 PageID 51




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and Correct c,opy Of the foregoing has been served on the
  above-captioned Defendant, with a copy of the Complaint.



                                            TRIPP LAW FIRM, P.A.




                                            BYRON L. KENNEDY III, ESQ.
                                            FBN; 41278,
                                            10099 Seminole: Boulevard
                                            Seminole, Florida 33772
                                            TEL — (727) 398-2900
                                            FAX —(727) 398-5151
                                            Primary E-Mail: byronPtrippfirm.com
                                            Secondary E-Mail: service@trippfum.com
                                            Attorneys for Plaintiff
